Judgment, Supreme Court, Bronx County (Caesar D. Cirigli*376ano, J.), rendered April 27, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to two concurrent terms of 5 to 10 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. A highly experienced narcotics detective observed what he believed to be a drug transaction when he saw defendant, in a drug prone area, accept what appeared to be money from another man and then, in an exchange disguised as a handshake, furtively pass the man a small object. Defendant had also been looking up and down the block, and moving back and forth, which had attracted the detective’s attention. Under these circumstances, the People satisfied their burden of establishing probable cause for defendant’s arrest (see People v Jones, 90 NY2d 835 [1997]; People v Jack, 22 AD3d 238 [2005], lv denied 5 NY3d 883 [2005]; People v Antegua, 7 AD3d 466 [2004], lv denied 3 NY3d 670 [2004]). Concur—Buckley, EJ., Tom, Mazzarelli, Williams and McGuire, JJ.